Citation Nr: 1453553	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  08-33 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obesity, to include as secondary to service-connected depression with psychotic features and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to obesity.

3.  Entitlement to service connection for hypertension, to include as secondary to obesity.

4.  Entitlement to service connection for sleep apnea, to include as secondary to obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO in Roanoke, Virginia, which in part, denied service connection for obesity, diabetes mellitus, hypertension and sleep apnea.  

The Veteran appealed the Board's April 2012 denials of service connection for obesity, diabetes mellitus, hypertension, and sleep apnea to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in January 2013, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by representative for the appellant and the VA Secretary, vacating the Board's decision with respect to the denial of the noted claims, and remanded these matters to the Board for further proceedings consistent with the Joint Motion.  

In January 2014, the Board remanded this matter for additional evidentiary development.  The matters have returned to the Board. 

In April 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

The Veteran has raised a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  As this claim has not yet been adjudicated, it is referred to the RO for appropriate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that further development is necessary prior to final adjudication of the claims on appeal.

Subsequent to the Joint Motion discussed above, the Board remanded the claims in January 2014 for an addendum opinion from the July 2010 VA examiner or another VA examiner if the July 2010 VA examiner was unavailable.  The VA examiner was asked to provide an opinion addressing whether the Veteran's obesity was at least as likely as not casually related to in-service stress/psychiatric problems or caused or aggravated (worsened beyond natural progression) by disability or problems attributed to her service-connected psychiatric disorder that have persisted since.  The Board specifically instructed the VA examiner to consider and discuss all pertinent medical and lay evidence of record to include the VA outpatient treatment records referenced in the Joint Motion herein dated in November 2000, June 2004 and January 2010.  The November 2000 record indicated that the
Veteran was severely depressed lately and not eating as she should, the June 2004 that noted that the Veteran s depression may have influenced compliance with her diet and medication in the past, and the January 2010 record indicated that the Veteran's stress impacted her eating habits, exercise and medication compliance.

Furthermore, the Veteran's representative has also raised the question of whether the Veteran's obesity may be related to medications she takes for her service-connected disabilities.  In this regard, the January 2014 addendum opinion acknowledged that the Veteran was taking medications that can cause both weight loss and weight gain, but did not directly opine as to the likelihood of a relationship between her claimed obesity and medications taken for her service-connected disabilities.  In addition to the service-connected psychiatric disorder, the Veteran has also been awarded service connection for fibromyalgia.


Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate VA examiner to determine the etiology of the Veteran's current obesity.  The claims folder should be reviewed by the examiner and the examiner's report should note that review.  

After a complete review of the claims file, the VA examiner should provide an opinion addressing whether the Veteran's obesity is at least as likely as not (a 50 percent or higher degree of probability) causally related to in service stress/psychiatric problems or caused or aggravated (worsened beyond natural progression) by disability or problems attributed to her service-connected psychiatric disorder that have persisted since service.

In rendering the requested opinions, the physician must consider and discuss all pertinent medical and lay evidence of record to include the VA outpatient treatment records referenced in the Joint Motion and herein dated in November 2000, June 2004 and January 2010 and the Veteran's assertions.

The VA examiner should also provide an opinion addressing whether the Veteran's obesity is at least as likely as not (a 50 percent or higher degree of probability) causally related to medications taken for her service-connected stress/psychiatric disorder or her service-connected fibromyalgia.

2.  If either of the above opinions is positive to the Veteran, an opinion from an appropriate VA examiner(s) should be obtained as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran has a current disability due to diabetes mellitus, hypertension, or sleep apnea that was caused or is aggravated (worsened beyond natural progression) by obesity.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A complete rationale should be provided for any opinion expressed.

3.  Ensure that the opinion report complies with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

4.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



